Eaibuloth, J.
This case turns on the Act of 1874-’75, ch. 126, making it unlawful for any person to sell any intoxicating liquors “ within three miles of the located line of the Asheville and Spartanburg Railroad, during the construction of the said road.”
The defendant sold liquor within three miles of the “ located line,” but not within three miles of any part of it undergoing construction, which seems to be the proper interpretation ; especially as this view remedies the evil probably aimed at.
If the Legislature intended to give exclusive jurisdiction of this offence to a Justice of the Peace, they failed to do so, by not complying with' Art. IV. § 33 (now § 27) of the Constitution.
There is error. Let this be certified to the Superior Court of Buncombe County to the end that the defendant may be discharged.
Pee, Cueiaij. Judgment reversed.